Title: From George Washington to Brigadier General James Mitchell Varnum, 19 March 1779
From: Washington, George
To: Varnum, James Mitchell


Sir.
Hd Qrs Middlebrook 19 March 1779.
In answer to your letter of the 9th Inst. I would observe; that the sentiments contained in mine of the 14th of February Ulto were of a general nature; not pointed at any particular corps, or description of Officers; had reference barely to a prudence and circumspection of language before the soldier, and recommended severe or adequate punishment in case of licentious behaviour.
I inclose you a copy of your letter agreeable to your request which will shew on what ground those sentiments were founded. I am sir &c.
